Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered.
 
Status of Claims
Claims 1-4 are pending.  
Priority
Instant application 16776657, filed 01/30/2020 claims priority as follows:

    PNG
    media_image1.png
    48
    274
    media_image1.png
    Greyscale
.
Information Disclosure Statements
All references from both IDS(s) received 5/27/2022 have been considered unless marked with a strikethrough.
Response to Applicant Amendment/Argument
	In view of the approved terminal disclaimer, the double patenting rejection of record is withdrawn.
	In view of Applicant amendment, the objections of record are withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	JP-2013112729 (“729 publication) or US-20130002757 (“the ‘757 publication”) both made of record on the IDS are close art.  Both pieces of art teach similar compound having a sulfonic acid terminating the carbon chain attached through a nitrogen atom to the triazine. For example, the ‘729 publication teaches as well as examples 1-8 (page 22-23):

    PNG
    media_image2.png
    119
    493
    media_image2.png
    Greyscale
.
	The ‘729 publication differs from the instant claims in that the art teaches a sulfonic acid tethered through and alkyl chain that is attached through a nitrogen atom to the triazine moiety.  The instant claims require a specific branched carbon chain terminating with a hydroxy group and the instant claims do not allow for a sulfonic acid.
	There is no teaching suggestion or motivation to pick and choose these specific groups to modify.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This amendment is not substantive. Please amend claims 1-2 by moving the period in each claim to the end of the claim.  In claim 1, the period should be moved to after “(c-5)”.  In claim 2, the period should be moved to after “(y-2)”.

Conclusions
	All claims allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622